Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction

1.	A Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of cleaning a pipeline pig, classified in (B089/02).cpc.
II. Claim 10, drawn to a pipeline pig, classified in (F16L55/38).cpc.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the pipeline pig can be used to locate items inside a pipe.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The various searches areas including multiple search classes/sub classes would result in undue search burden posed on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant’s election without traverse of Claims 1-9, drawn to a method of cleaning a pipeline pig, in a telephone conservation on June 9, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claim 10 directed to a pipeline pig of non-elected without traverse.  Accordingly, claim 10 has been cancelled.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Attorney Vikek Shankam on June 9, 2021.
Please Amend the claims as follows:
Cancel claim 10.
Reasons For Allowance
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record in the U.S. Patent (6,368,418) to Rowe. Rowe generally teaches a pipeline tool (10) as shown in FIG. 1, which is used to clean an interior of a pipe diameter. Additionally, at the end of shaft (14) and a cutting unit (22) is attached opposite a propulsion unit (42) as shown in FIG 2. However, Rowe fails to disclose or suggest “… attaching an anode to the cleaning tool and connecting an impressed current source to the anode and the interior of the pipeline, applying current from the current source to the anode and the interior of the pipeline, the interior of the pipeline acting as a cathode when current is applied from the current source so that ions flow from the anode, through the fluid, to the interior of the pipeline…”, as required in claim 1. Other prior art of record U.S. Patent (5,103,911) to Heijen which teaches a method a perforating a well liner, fails to cure the deficiencies of Rowe with respect to this limitation. 
	Claims 2-9 are allowable for at least their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Avile`s can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723